                                          Case 5:20-cv-00132-VKD Document 130 Filed 09/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     JOSEPH FOSHEE,                                      Case No. 20-cv-00132-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETLTEMENT
                                  10

                                  11     ROBERT ZUNIGA,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Having been informed that the parties have settled this dispute, the Court orders as follows:

                                  14          On or before September 30, 2021, the parties shall file a stipulated dismissal pursuant to

                                  15   Fed. R. Civ. P. 41(a)(1).

                                  16          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  17   2, 5th Floor, 280 South First Street, San Jose, California 95113 on October 12, 2021 at 10:00

                                  18   a.m. and show cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P.

                                  19   41(a). Additionally, the parties shall file a statement in response to this Order to Show Cause no

                                  20   later than October 5, 2021 advising as to (1) the status of the activities of the parties in finalizing

                                  21   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and

                                  22   file the dismissal. If a dismissal is filed as ordered, the Order to Show Cause hearing will be

                                  23   automatically vacated and the parties need not file a statement in response to this Order.

                                  24          IT IS SO ORDERED.

                                  25   Dated: September 1, 2021

                                  26
                                                                                                      VIRGINIA K. DEMARCHI
                                  27                                                                  United States Magistrate Judge
                                  28
